Citation Nr: 1031273	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  10-05 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty from March 1970 to July 1970.  
He also served in the Army National Guard from November 1969 to 
November 1975.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2010 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the Veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.

In May 2010, the Veteran presented testimony before the 
undersigned Acting Veterans Law Judge in a videoconference 
hearing.  A copy of the transcript has been associated with 
claims folder.  The record was held open for 60 days for the 
Veteran and/or his representative to submit additional evidence.   
To date, no further evidence has been submitted.  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not shown to 
have been present in service, or for many years thereafter, nor 
is it shown to be the result of any incident therein.

2.  The evidence of record does not indicate that a nexus exists 
between the Veteran's military service and his current tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated in November 2009, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO 
notified the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  The November 2009 letter also notified 
the Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  As the Board will discuss in detail in the analysis 
below, the Veteran was provided with a VA examination in December 
2009.  The report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his current 
complaints, conducted appropriate audiological evaluations, and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board, therefore, 
concludes that this examination report is adequate for purposes 
of rendering a decision in the instant appeal.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not contended 
otherwise.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that he currently has bilateral 
hearing loss and tinnitus related to his military service. 

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

"Active military service" is defined, in part, as active duty and 
any period of active duty for training (ACDUTRA). See 38 U.S.C.A. 
§ 101(24); see also Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The term "active military, naval, or air service" includes: (1) 
active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) any 
period of inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in the line of duty.  38 U.S.C.A. § 101(2); (24); 
38 C.F.R. § 3.6(a).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

The determination of whether a Veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385.

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  See 38 U.S.C.A. 
§§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also VA 
Under Secretary for Health letter dated October 4, 1995 (it is 
appropriate for VA to consider sensorineural hearing loss as an 
organic disease of the nervous system and, therefore, a 
presumptive disability).

As detailed above, in order to establish service connection for 
the claimed condition, there must be (1) medical evidence of a 
current disability; (2) evidence of the in-service incurrence or 
aggravation of a disease or injury or evidence of a service-
connected disability; and (3) evidence of a nexus between (1) and 
(2).  See Hickson, supra.

The record shows that the Veteran currently has bilateral hearing 
loss for VA compensation purposes as noted in the December 2009 
VA examination report.  The examination report also notes 
complaints of tinnitus.  Hickson element (1) is accordingly met 
as to bilateral hearing loss and tinnitus.

With respect to element (2), in-service disease or injury, the 
Board will separately discuss disease and injury.

A review of the service treatment records, including the 
examination report at service discharge, does not reveal 
diagnoses or complaints of either hearing loss or tinnitus in 
service.  There is also no evidence of hearing loss within the 
one year presumptive period after service.  See 38 C.F.R. 
§§ 3.307, 3.309(a).  Accordingly, Hickson element (2) is not met 
with respect to disease.  

Turning to in-service injury, the Board notes that the Veteran 
has asserted that he sustained acoustic trauma during service.  
He contends that he was exposed to various noises during service, 
to include rifles, explositions, artillery stimulators, and 
armored personnel carriers without mufflers.  The Board notes 
that the Veteran is competent to give evidence about what he 
experienced and hearing problems are subject to lay observation.  
See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006).  Therefore, the Board finds that the 
Veteran was exposed to hazardous noise during service.  Hickson 
element (2) is therefore satisfied.

With respect to crucial Hickson element (3), nexus, the question 
presented, i.e., the relationship, if any, between the Veteran's 
current bilateral hearing loss and tinnitus, and his military 
service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Based on review of the claims folder, evaluation of the Veteran, 
and the Veteran's assertions as to noise exposure in-service and 
post-service, the December 2009 VA examiner concluded that it was 
not at least as likely as not that the Veteran's hearing loss and 
tinnitus were a result of noise exposure during service.  She 
reasoned that exposure to either impulse sounds or continuous 
exposure can cause a temporary threshold shift which disappears 
in 16 to 48 hours after exposure to loud noise.  She added that 
impulse sounds may also damage the structure of the inner ear 
resulting in an immediate hearing loss; continuous exposure to 
loud noise can also damage the structure of the hair cells 
resulting in hearing loss.  Noting that if the hearing does not 
recover completely from a temporary threshold shift, a permanent 
hearing loss exists since the damage is done when exposed to 
noise, the examiner stated that a normal audiogram subsequent to 
the noise exposure would verify that the hearing had recovered 
without permanent loss.  She stated that there is a high 
correlation between hearing loss, tinnitus, and noise exposure, 
and the presence of a ratable hearing loss from service or 
audiometric configurations consistent with noise exposure is a 
strong indicator that any reported tinnitus was also from noise 
exposure.  She added that, conversely, normal hearing from 
service strongly suggests any reported tinnitus is less likely to 
be from noise exposure in service.  Pointing out that since the 
Veteran's hearing was normal at separation from service, the 
examiner found that it was less likely as not that the reported 
tinnitus was from military noise exposure.  She further noted 
that the Veteran's reported tinnitus was more likely than not due 
to the existing hearing loss and/or noise exposure subsequent to 
service.  The examiner cited to her clinical experience and 
expertise as a licensed audiologist in reaching her conclusion.  

The Veteran has submitted no competent medical nexus opinion to 
the contrary.  
The Veteran has had ample opportunity to secure medical evidence 
in his favor and submit the same to VA.  As previously noted, the 
record was held open for 60 days following his hearing for the 
Veteran to submit additional evidence in support of his claim.  
He has not done so.  See 38 U.S.C.A. § 5107(a) (it is a 
claimant's responsibility to support a claim for VA benefits).

To the extent that the Veteran himself or his representative 
contend that a medical relationship exists between his current 
hearing loss and tinnitus, and service, their opinions are 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. § 
3.159 (a)(1) (noting that competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions).  Any such statements offered in support of the 
Veteran's claims do not constitute competent medical evidence and 
cannot be accepted by the Board.  See also Cromley v. Brown, 7 
Vet. App. 376, 379 (1995).

As to the provisions of 38 C.F.R. § 3.303(b), discussed above, 
relating to chronicity and continuity of symptomatology, the 
Board notes that the Veteran and his wife contend that he has had 
hearing loss and tinnitus ever since service.  However, the first 
indication of either disability in the record was not until 
October 2009.  In the interim, there were no complaints of, or 
treatment for, hearing loss or tinnitus.  In any case, supporting 
medical evidence is required.  See Voerth v. West, 13 Vet. App. 
117, 120-1 (1999) (finding that there must be medical evidence on 
file demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a lay person's observation is 
competent).  Such evidence is lacking in this case.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it 
was proper to consider the Veteran's entire medical history, 
including the lengthy period of absence of complaint with respect 
to the condition he now raised).  Accordingly, service connection 
may not be established via continuity of symptomatology under 38 
C.F.R. § 3.303(b).

Therefore, Hickson element (3), nexus, has not been satisfied, 
and the claims fail on this basis.

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The benefits sought on 
appeal are accordingly denied.


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


